Citation Nr: 1508333	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  04-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a cervical spine disorder (neck disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter is on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  After this rating decision was appealed by the Veteran, it was ultimately considered and denied by the Board in December 2006.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2009 Memorandum Decision, vacated that portion of the Board's December 2006 decision to the extent that it denied service connection for a cervical spine disorder, and remanded the claim for action consistent with its decision.  

In accordance with the Court's instructions, the Board remanded the claim in February 2010 for further development.  After the required development was completed, the Board denied the claim in February 2012.  The Veteran again appealed this decision and, in an August 2013 Memorandum Decision, the Court again vacated the Board's decision and remanded for additional development.  This appeal was remanded by the Board in June 2014 for further development and is now ready for disposition.

An appeal on the issues of entitlement to benefits under 38 U.S.C.A. § 1151 for insomnia, numbness to the lip, and a left testicle disorder, as well entitlement to service connection for a urological disorder were also perfected by the Veteran.  However, in rating decisions in November 2011 and January 2013, these claims were granted in full, and are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

A chronic cervical spine disorder was not observed at any time in service or for many years thereafter and is unrelated to service.  
CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is currently diagnosed with degenerative changes in the cervical spine, and it is his contention that this disorder is related to his active duty service.  In a July 2002 statement, he asserted that he was in a "frequent disabling condition" due to neck and back pains resulting from wearing a steel pot helmet and back packs in military from 1972 to 1975, 40 years ago. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  As an initial matter, during the course of this appeal, there has been a considerable amount of development and analysis directed toward a pre-service football injury to the Veteran's neck.  While there is no clinical evidence addressing this injury there are large number of statements in the record which corroborate this incident.  

In this regard, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Here, despite there being evidence of a pre-existing injury to the Veteran's neck, his entrance physical examination in August 1972 did not reflect any indication of a cervical spine disorder when he entered service.  

As such, for adjudication purposes, the Board will presume that the Veteran's prior injury did not result in an actual chronic disorder.  Indeed, the Veteran stated in July 2009 that his in-service neck symptoms were not related to his prior football injury.  

Therefore, despite any previous development suggesting otherwise, the regulations addressing this "presumption of soundness" are inapplicable here.  Certainly, had the Veteran been treated for neck symptoms in-service, some analysis of whether this was merely an aggravation of a prior injury would have been required.  However, in this case, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical spine disorder while in service.  Significantly, the Veteran's separation physical examination in August 1975 fails to document any complaints of or observed symptoms related to a cervical spine disorder.    

More importantly, the Veteran himself does not make the contention that he was treated for this problem in service. 

In fact, the post-service evidence does not reflect symptoms related to a cervical spine disorder for many years after the Veteran left active duty service.  Specifically the first indication of a cervical spine disorder since service is not until February 1999.  

The Board emphasizes that this first clinical indication of cervical spine symptoms is approximately 24 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical medical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  As required by the Court, in doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person.  However, he is not competent diagnose spinal disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Although he may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate.  

As an initial matter, the Board cannot ignore the fact that the Veteran waited until 2001 before filing a claim for service connection.  Moreover, while he has asserted that his cervical spine disorder is related to active duty, he has not always been consistent in this assertion.  In fact, in an April 2003 statement, he argued that a VA examination was necessary in order to "properly determine" whether his neck symptoms were related to his military service.  Such statements indicate that the Veteran himself is unsure that the two were related, and such equivocation undermines the credibility of his statements.  Finally, on the occasions where the Veteran has received treatment for neck symptoms, he repeatedly attributed them to his pre-service football injury rather to active duty.  Such statements made to treating physicians undermine his other statements made in the context of this claim, as the Board presumes that the Veteran would be more forthcoming with his treating physicians.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

Simply stated, some of the Veteran's own prior statements provide factual evidence against his current belief that this problem is related to service.    

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

First, and significantly, no treating physician has opined that such relationship exists, nor can such a conclusion be reached based on the evidence of record.   
Moreover, while this fact alone weighs against the Veteran's claim, the evidence also includes opinions from VA examiners who evaluated the Veteran's symptoms in January 2011 and July 2014, both of which also determined that there was no relationship between active duty and his current complaints.  

Specifically, in January 2011, the Veteran complained of neck pain in service, but acknowledged that he did not receive treatment for it.  After a short examination, based on the Veteran's statements, the examiner determined that the Veteran's neck disorder was not related to his active duty service.  In July 2014, after reviewing the Veteran's claims file, another VA examiner opined that, based on the statements of record, the Veteran's pre-service injury had likely resolved prior to enlistment (again, the Board makes no contention that this problem is related to the pre-service injury). Moreover, the examiner concluded that "there was no evidence of a chronic neck condition as a result of military service."  In providing this opinion, the examiner noted that there was no evidence of treatment in service.  

The Board finds that the opinions provided are collectively sufficient for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

The challenges associated with obtaining an "adequate" medical opinion under VA law in such a case where the Veteran does not contend treatment in service, or an injury in service (the Veteran instead, as noted above, appears to contend neck and back pains resulting from wearing a steel pot helmet and back packs and the work in general, such as hauling heavy equipment, for the most part not an specific "injury" as it is generally understood, but more in terms of a contention that the "wear-and-tear" of service caused the problem) and service was 40 years ago, is palpable.  Simply stated, there is very little for an examiner to base an opinion on other than the Veteran's statements, which in this case, are found by the Board to not be always consistent.  The inconsistencies in the Veteran's statements over time are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  See also Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  Many VA medical providers ask the Board repeatedly why such medical opinions are even requested.  In such cases the Board must look to all facts to determine if the medical opinions obtained, in light of the facts of the case, is "adequate".

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his neck symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a cervical spine disorder, as it is not diagnosed by unique and readily identifiable features, and does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Moreover, and importantly, as noted above, he has been seemingly inconsistent in his assertions which, even if he had been competent to make such statement, would have rendered them of limited value.  

While the Board fully understands the Veteran's contentions, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

Regarding VA examinations, the Board notes at the outset that a VA examiner's opinion was not truly necessary in this case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a VA medical examination is not required as a matter of course in every disability case involving a nexus issue).  Notably, the Veteran did not complain of cervical spine complaints in service and, as is stated below, the validity of his recent statements regarding in-service symptoms is of limited probative value.  Given the lack of in-service evidence, the likelihood that a VA examiner could provide a meaningful opinion was nominal.

Nevertheless, VA opinions with respect to the issue on appeal were obtained in January 2011 and July 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case is more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidence to facilitate adjudication of the claim.  

Despite the absence of clinical evidence in-service of a cervical spine disorder, the Board concludes that the VA examiners opinions are still of significant probative value and there are no outstanding questions of fact that must be resolved.  Significantly, the Veteran has not submitted any evidence that contradicts the VA examiners' conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in February 2010 and June 2014 for further development.  The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, VA obtained a new VA opinion in July 2014 which, although ultimately avoidable, was nevertheless adequate for adjudication purposes.  The RO also acquired the Veteran's SSA records.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in November 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


